ORDER
|, Considering the Joint Petition for Interim Suspension filed by respondent, *265Raymond Canzoneri, Jr., and the Office of Disciplinary Counsel,
IT IS ORDERED that Raymond Can-zoneri, Jr., Louisiana Bar Roll number 27742, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
FOR THE COURT:
/s/ John L. Weimer Justice,
Supreme Court of Louisiana